UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2117



EMAR IFEDIORA,

                                               Plaintiff - Appellant,

          versus


WACKENHUT SECURITY; IBM CORPORATION,

                                              Defendants - Appellees,

          and


MIKE FISHER; JOE VALENCIA,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-217-5-H)


Submitted:   November 30, 2000             Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emar Ifediora, Appellant Pro Se. Fred Marshall Wood, Jr., MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., Charlotte, North Carolina; Michael
Terry Medford, MANNING, FULTON & SKINNER, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emar Ifediora appeals the district court’s order dismissing

his action alleging employment discrimination.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Ifediora v. Wackenhut Sec., No. CA-99-217-5-H (E.D.N.C.

Aug. 10, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2